DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed June 28, 2022.  Currently, claims 1-3, 5-8, 10-15, 18-20 are pending.  
	

Election/Restrictions
Applicant's election with traverse of Group I, mRNA and the combination of ARHGDIB (entry 161 in Table 7), Claims 1-3, 5-8, 10-15, 18, 20 in the paper filed June 28, 2022 is acknowledged.
The response traverses the requirement for a single species as the claims were amended to recite only table 7 directed to 199 genes.  The response asserts that it is not an unreasonable search burden to search the full scope of 199 genes.  This argument has been reviewed but is not persuasive.  A search of 199 different genes requires a separate word search for each of these gene names.  This poses an undue burden.  
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application claims priority to numerous PCT applications, Provisionals and US cases.  

    PNG
    media_image1.png
    235
    541
    media_image1.png
    Greyscale

Upon review of the provisional applications and the priority documents the ARHGDIB, appears to be first disclosed in the PCT/US2015/032195, filed May 22, 2015.  Thus, the instant claims are entitled to the benefit of May 22, 2015.  

Drawings
The drawings are acceptable. 


Improper Markush Grouping
Claims 1-3, 5-8, 10-15, 18-20 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117((II)(B)).
Here the method claims recite a set of genes in Markush format. The claims are directed to at least one gene listed in Tables 7.  Table 7 lists 199 separate genes on different chromosomes.  Applicant elected ARHGDIB (see paper filed June 28, 2022).  
The Markush grouping of “at least one gene from Table 7” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.              The members of the Markush grouping are all gene markers recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited expressed genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
The genes are disclosed as having in common that are related to detecting differentially gene expression associated with kidney transplant rejection or injury.  However, the specification provides numerous tables with overlapping genes each directed to a different condition.  For example, the genes in Table 10 is directed to acute rejection vs normal and Table 11 is directed to CAN/IFTA versus normal.  Thus, the groups of genes do not all share a common use/function. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Applicant may wish to limit their claims to the elected invention directed to ARHGDIB.  
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10-15, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong 1	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “ a method of prognosing, detecting, diagnosing or monitoring a kidney transplant rejection or injury or lack thereof in a subject” by analyzing the expression levels of ARHGDIB”.  
Claim 14 and 15 are loosely directed to changing treatments.  
The claims are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “prognosing, detecting, diagnosing or monitoring a kidney transplant rejection or injury or lack thereof”) and a law of nature/natural phenomenon (i.e. the natural correlation between the gene expression level of ARHGDIB and kidney transplant rejection).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
A correlation that preexists in the human is an unpatentable phenomenon.  The association between gene expression levels and risk of kidney transplant rejection is a law of nature/natural phenomenon.  
The "prognosing, detecting, diagnosing or monitoring" step which tells users of the process to predict the likelihood of transplant rejection risk in the sample, amounts to no more than an "instruction to apply the natural law".  This step is no more than a mental step.  Even if the step required something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The diagnosing/prognosing does not require the process user to do anything in light of the correlation.  The prognosing, detecting, diagnosing or monitoring step fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    
Claim 5 further requires a comparing step.  The comparing step is an abstract idea, namely comparing the expression level of the gene in the subject to one or more reference expression levels.  It is apparent that the step of comparing could be performed by a human using mental steps or basic critical thinking.  Similar mental processes have been held by the courts to be abstract ideas, e.g. collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  
Claims 6-8 further require an assignment step which also an abstract idea and may be performed solely as a mental process.  

Question 2A Prong 2
The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining a sample and detecting expression, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  	
Claim 11 is directed to a method that states an intended result.  Claim 11 does not require any particular practical application of the judicial exception.  Claim 11 requires the treatment is administered regardless of disease status, thus, this is not an integration of the judicial exception.  
Claim 14 is directed to changing the treatment regime based on the prognosing, detecting, diagnosing or monitoring step.  This recitation is a generic statement and an “apply it” type limitation (see MPEP 2106.04(d)(2)).
Claim 15 is similarly directed to a general method of “changing” treatments or stopping treatment.  Stopping treatment is not an administering step and thus would not be a practical application of the judicial exception.    
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
	The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of obtaining nucleic acids and detecting expression levels of the elected genes was well known in the art at the time the invention was made.  The specification teaches the Affymetrix HG-U133 PM commercially available array was used to assay the elected genes.  It is an inherent property that the chip comprises the claimed genes.  The art further teaches gene expression analysis using the U133 Affymetrix chip for analyzing transplant gene expression levels (see Raulf et al. US 7,811,767).  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims do not impose meaningful limits on the claim scope such that others are not substantially foreclosed from using the judicial exceptions.  Particularly, the claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “detecting expression levels” steps are insufficient to make the claims patent eligible.  
The detecting step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the expression levels of genes within a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the genotype through whatever known processes they wish to use.  
In the instant situation, as already noted above, the detection step in claim 1 is so broadly recited as to encompass reading a document or searching a database, as well as comparison between a subject’s expression levels vs that of control levels.  As such, the detecting expression step broadly reads on an abstract idea.  The same analysis set forth in Myriad v. Ambry Genetics applies to the instant claims: "Similar concerns to the ones the Supreme Court expressed in Myriad with respect to isolated DNA exist here: allowing a patent on the comparison step could impede a great swath of research relating to the BRCA genes, and it is antithetical to the patent laws to allow these basic building blocks of scientific research to be monopolized.  See Myriad,133 S. Ct. at 2116” See Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  As in Myriad v Ambry, because of its breadth, the detection step covers detection of yet undiscovered alterations in the region set forth in the claims, and the detection is not restricted by the purpose of the detection or the alterations being detected.   
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step c requires  prognosing….from the expression levels detected in step (c).   Step (c) does not require detecting expression levels.  Expression levels are detected in step (b).  Claims 2-3, 5-8, 10-15, 18  depend on claim 1 and thus are similarly indefinite.  Correction is required.  
Claims 14-15 are indefinite over the recitation “the treatment regime”.  Claim 14 depends on Claim 1 which does not recite a treatment regime.  Thus, “the treatment regime” in Claim 14 lacks proper antecedent basis.  Claim 14 further requires that the subject is “responsive” to the prognosing, diagnosing or detecting.  It is unclear what responsive to a prognosis encompasses.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 5-8, 10-15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raulf et al. (US 7,811,767, October 12, 2010).
	Raulf et al teaches methods for assessing acute rejection in transplants.  Raulf analyzes genes to identify highly statistically significant correlation between the expression of genes and acute renal rejection (col. 11, lines 20-30).  Raulf teaches large scale detection methods allow faster, less expensive analysis of the expression levels of many genes simultaneously.  The microarray will have binding sites corresponding to at least 100 genes and more preferably 500, 1000 or 4000 (col. 21, lines 40-45).  Raulf teaches samples encompass biopsy tissue, urine, peripheral blood mononuclear cells (see col 33, lines 5, 28, 43).  Raulf teaches datasets were downloaded from GEO (see GDS365).  Raulf also teaches performing analyses on Affymetrix HG-U 133 Plus2 chips (see Example 1, col. 31, lines 55-65).  This is the array used in the instant specification.  Raulf detects the expression of each of the genes on the Affy U133 gene array and makes assessments of kidney transplant rejection or injury.  Raulf also teaches the invention may be used to monitor transplant rejection by taking as a baseline value the magnitude of gene expression and then additional values.  Raulf also teaches monitoring the influence of agents (e.g., drugs) on the expression of a gene can be used in screening assays.    

Claim(s) 1-3, 5-8, 10-15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halloran (US 2006/0269949, Published November 2006). 
	Halloran teaches a method for detecting tissue rejection, namely organ rejection for the early detection of kidney tissue rejection (abstract). Halloran teaches distinguishing transplanted tissue that is being rejected from transplanted tissue that is not being rejected.  Halloran teaches expression of a particular nucleic acid can be measured by assessing mRNA expression (para 31). 
Table 2 provides a list of rejection-induced transcripts.  The list includes ARHGDIB, on page 22.  

    PNG
    media_image2.png
    30
    509
    media_image2.png
    Greyscale

	With respect to Claim 2, Hollaran teaches using an Affymetrix chip which has probes on the solid support. 
	With respect to Claim 3, Halloran teaches a biopsy sample may be obtained directly from the transplanted tissue (see para 27). 
	With respect to Claim 5-6, Holloran teaches comparing the expression level to reference levels (see para 4).  
	With respect to Claims 7-8, Hollaran teaches normalizing the data and expression values (see para 51-52, 82).  Table 2 illustrates genes that are deemed rejection-induced transcripts. 
	With respect to Claims 10, 12, Hollaran teaches expression time courses which would repeat the expression analysis at different times.  Further, Hollaran teaches the method may be performed at any time following tissue transplantation.  Typically, can be obtained from transplanted tissue 5-7 days after transplantation (see para 32).  
	With respect to Claim 11, Hollaran teaches early diagnosis of patient rejecting transplanted tissue, e.g. kidney, can help clinicians determine appropriate treatments for those patients including treating with medication that suppresses tissue rejection (e.g. immunosuppressants)(para 4).  
	With respect to Claim 13, Hollaran teaches a nucleic acid array may contain at least 100 nucleic acid molecules (para 11).  
	With respect to Claim 18, Hollaran teaches performing the analysis with a computer.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 9, 2022